Citation Nr: 1744616	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to April 19, 2017, and in excess of 50 percent since then, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a July 2017 rating decision since issued, the Appeals Management Center (AMC) assigned a higher 50 percent rating for PTSD, but only effective April 19, 2017.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is manifested mainly by depressed mood, poor sleep and nightmares, irritability, hypervigilance causing "sensations of an audio-visual nature," and inability establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board is assigning a higher 70 percent disability rating for PTSD.  To the extent the Veteran may be requesting a total rating (100%) the duties to notify and assist have been met.

As the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While it does not appear that the Veteran was provided proper notice prior to the April 2014 rating decision on appeal, the Board notes that the Veteran had filed several other claims around the same time for which he did receive proper notice; therefore, he should have been aware of the "downstream" issues of disability ratings and effective dates.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Moreover, the Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided several VA examinations in connection with his claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the April 2017 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's PTSD as 30 percent disabling prior to April 19, 2017, and 50 percent disabling since then, under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On February 2014 VA examination, the Veteran reported he had been married 47 years and had one daughter.  He stated he had close relationships with his wife and daughter.  He denied having any close friends.  He reported he retired from his job in operations in a trucking business in 2004, but prior to retiring, he said, "they moved me, because I wasn't getting along with people too well."  He described PTSD symptoms of anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The examiner noted he was fully oriented, neatly groomed, and pleasant and cooperative.  His mood was described as anxious, with a rapid speech rate.  His thought process was logical and goal oriented.  He denied experiencing suicidal or homicidal thoughts or plans.  The examiner noted there were no indications of hallucinations or delusions, and memory and concentration were within the normal range.  The examiner noted that while a mental condition was formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A February 2014 Social and Industrial Survey also noted the Veteran had difficulty falling asleep and nightmares.  He reported recurrent and intrusive distressing thoughts about his experiences, as well as a flashback every couple of months.  He stated he did not like crowds or confined areas, and he could not be reminded of "anything about the Orient, people or otherwise."  He stated he was a loner who stayed at home most of the time, feeling cut off and detached from other people.  He reported often feeling numb and "dead emotionally inside."  He stated he lost his temper frequently, although he was working on it and it was getting better.  He also reported irritability, lack of concentration in public, and over-alertness.  On mental status examination, the Veteran reported guilt and depression.  He stated at times he thought he heard people walking behind him when there was no one.  He also stated he had periods of dissociation.  The examiner noted the Veteran had poor long-term memory, although his short-term memory was "better."

A November 2014 letter from the Veteran's private doctor noted results of an emotional inventory were consistent with an extreme amount of mental stress.

On April 2017 VA examination, the Veteran continued to report a supportive and strong relationship with his wife, despite his psychiatric symptomatology, which at times negatively impacted the relationship.  He stated he enjoyed spending time with his daughter and her family, including regular contact with his grandson.  However, he also said he engaged in limited social activities with his family members in the community, as he felt most comfortable at home.  The Veteran reported no close friends in his life and no engagement in other social activities beyond those involving his family.  He stated he attended church, but described more pronounced isolative and withdrawn behavior over the last several years.  The examiner noted the Veteran experienced moderate-to-significant impairment in social functioning due to PTSD.  The Veteran also reported that prior to his retirement 13 years ago, he experienced chronic interpersonal conflict to the extent his supervisor placed him in a private office to avoid contact with others.  However, he noted that during situations in which he was in contact with others, conflicts occurred easily and frequently.

The examiner noted the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner stated the Veteran was fully oriented, casually dressed and in apparent good hygiene, and cooperative.  His mood was subdued.  He explicitly denied current or proximate suicidal or homicidal ideation, as well as hallucinations or delusions.  He described episodic experiences of sensations of an audio-visual nature, which the examiner attributed to his hypervigilance.  The examiner noted PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 70 percent disability rating, but no higher, for the entire appellate period.  The Veteran's symptoms include depressed mood, poor sleep and nightmares, irritability, hypervigilance causing "sensations of an audio-visual nature," and inability establishing and maintaining effective relationships.  However, the record does not show that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or other symptoms reflective of a higher 100 percent rating.  Moreover, the Veteran has been married for many years and has a good relationship with his daughter and her family.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating for PTSD.  The Board has considered the lay and medical evidence of the occupational and social impairment. 

Accordingly, the Board finds that entitlement to a disability rating of 70 percent but no higher is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

An initial 70 percent rating for PTSD is granted (effective September 9, 2013), subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


